Title: To James Madison from Walter Franklin, 21 April 1809
From: Franklin, Walter
To: Madison, James


Letter not found. 21 April 1809. Mentioned in Robert Smith’s letter to Franklin, 24 Apr. 1809 (DNA: RG 59, Domestic Letters). Relates to the trial in Philadelphia of the state militia involved in the Olmstead case, and Franklin as attorney general of Pennsylvania apparently asked JM to intercede. “The President had decided, that there ought to be no interposition on his part in the prosecution against Bright and others, until after conviction, and not even then unless there shall have been presented to him a statement of circumstances which in substance and in form will fully justify his interposition in a case of so very serious a character” (ibid.).
